Citation Nr: 0803059	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  06-11 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include as secondary to a left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse and daughter


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Hartford Regional Office (RO) in 
Newington, Connecticut.

The veteran and his spouse and daughter testified at a 
hearing before a Decision Review Officer at the RO in June 
2006 and at a videoconference hearing before the undersigned 
Veterans Law Judge in November 2007.  A transcript of each 
hearing is of record.  

At the November 2007 videoconference hearing, the veteran 
withdrew his appeal for entitlement to service connection for 
diabetes mellitus.  The Board will limit its decision 
accordingly.

A motion to advance this case on the docket due to advanced 
age was granted by the Board in November 2007.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

In November 2007, after certification of this appeal to the 
Board, the veteran's representative submitted additional 
evidence accompanied by a signed written waiver of the 
veteran's right to have this evidence considered by the 
originating agency.  

The record raises the issue of entitlement to an increased 
disability rating for chronic sinusitis.  That issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate consideration.



FINDING OF FACT

A chronic disorder of the right knee was not present within 
one year following the veteran's separation from active duty, 
is not etiologically related to service, and is not 
etiologically related to the service-connected left knee 
disability.


CONCLUSION OF LAW

Right knee disability was not incurred in or aggravated by 
active service, the incurrence or aggravation of arthritis of 
the right knee during such service may not be presumed; and 
right knee disability is not proximately due to or the result 
of the veteran's service-connected left knee disability.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002 and Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in April 2005, prior to the 
initial adjudication of the claim.  Although the veteran was 
not provided notice with respect to the disability-rating or 
effective-date element of the claim until March 2006, after 
the initial adjudication of the claim, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for right 
knee disability.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
timely notice with respect to those elements of the claim is 
no more than harmless error.

The record also reflects that the veteran's service treatment 
records and VA treatment records have been obtained.  In 
addition, a VA medical opinion addressing whether the 
veteran's right knee disability is related to his service-
connected left knee disability has been obtained.  As to the 
claim for service connection on a direct basis, the Board has 
determined that no opinion is required in this case because 
the medical evidence currently of record is sufficient to 
decide the claim and there is no reasonable possibility that 
such an opinion result would substantiate the claim.

The veteran has not identified any other evidence that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet.  
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his right knee disability was 
incurred during his active duty service.  A January 1945 
service medical record includes a report by the veteran that 
in the summer of 1944 he had complained of pain in his right 
knee.  However, the veteran had also reported that there was 
no swelling at the time and that the problem had cleared up 
in five days.  The service medical records are otherwise 
devoid of evidence of a right knee disorder.  The report of 
the February 1946 examination for separation shows that the 
veteran's right knee was found to be normal.  

Although the post-service medical evidence of record shows 
that the veteran currently has a right knee disability, there 
is no post-service medical evidence of a right knee disorder 
until well over 50 years after the veteran's discharge from 
service or medical evidence suggesting that the veteran's 
right knee disability is etiologically related to service or 
his service-connected left knee disability.  

The veteran was afforded a VA examination to determine the 
current severity of his service-connected left knee 
disability in April 2005.  This examination for a left knee 
increased rating claim, however, produced a medical nexus 
opinion that is pertinent to the secondary service connection 
basis of the veteran's right knee claim.  Besides diagnosing 
status post left total knee replacement and left knee 
degenerative joint disease and chondromalacia, the examiner 
diagnosed co-existing PMR [polymyalgia rheumatica] condition 
likely affecting joints of both lower extremities.  
Significantly, the examiner concluded by opining that the 
veteran's current polymyalgia rheumatica is not related to 
his service-connected left knee disability.

In essence, the evidence of a nexus between the veteran's 
current right knee disability and his military service or his 
service-connected left knee disability is limited to the lay 
statements of the veteran and his spouse and daughter.  This 
is not competent evidence of the alleged nexus since 
laypersons are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.


ORDER

Entitlement to service connection for a right knee 
disability, to include as secondary to a left knee 
disability, is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


